Talmadge, J.
(dissenting) — Today the majority finds unconstitutional another portion of voter-approved Initiative 134. It does so even in the absence of a request by the litigants to do so. The effect of the majority’s decision is to authorize the raising of unlimited “soft money” by political parties to be spent for whatever purpose those political parties choose so long as it fits the majority’s loose definition of issue advocacy. This subverts Initiative 134’s contribution limitations. Because the advertisements run by the Washington State Republican Party (WSRP) are arguably candidate advocacy, I would reverse the trial court’s summary judgment and leave for trial the issue of whether the WSRP violated the statute limiting contributions to political parties.
The majority correctly recites the facts of this case. The essential purpose of Initiative 134,18 as enacted by the people by an overwhelming vote of 1,549,297 to 576,161 (73 percent to 27 percent), Laws of 1993, ch. 462, at 1861, was to alter the way political campaigns in Washington were funded. The people stated their concern about the campaign process as follows:
(1) The financial strength of certain individuals or organiza*293tions should not permit them to exercise a disproportionate or controlling influence on the election of candidates.
(2) Rapidly increasing political campaign costs have led many candidates to raise larger percentages of money from special interests with a specific financial stake in matters before state government. This has caused the public perception that decisions of elected officials are being improperly influenced by monetary contributions.
(3) Candidates are raising less money in small contributions from individuals and more money from special interests. This has created the public perception that individuals have an insignificant role to play in the political process.
RCW 42.17.610. The principal thrust of Initiative 134 was to limit contributions to candidates and political parties. The people articulated the purpose of such limitations in RCW 42.17.620:
By limiting campaign contributions, the people intend to:
(1) Ensure that individuals and interest groups have fair and equal opportunity to influence elective and governmental processes;
(2) Reduce the influence of large organizational contributors; and
(3) Restore public trust in governmental institutions and the electoral process.
Initiative 134 curtailed contributions to candidates and political committees, RCW 42.17.640(1) through (4); it also imposed limits on organizational contributions to political parties and to caucus political parties. RCW 42.17.640(6). However, the people exempted from the contribution limit of RCW 42.17.640(6) certain kinds of contributions to be spent for political party purposes. RCW 42.17.640(14) states:
The following contributions are exempt from the contribution limits of this section:
(a) An expenditure or contribution earmarked for voter registration, for absentee ballot information, for precinct caucuses, for get-out-the-vote campaigns, for precinct judges or *294inspectors, for sample ballots, or for ballot counting, all without promotion of or political advertising for individual candidates; or
(b) An expenditure by a political committee for its own internal organization or fund raising without direct association with individual candidates.
In the 1996 electoral cycle, the WSRP used the exempt contributions it had accepted under RCW 42.17.640(14), commonly referred to in political circles as “soft money,” to pay $150,000 toward the production and airing of a television advertisement critical of Gary Locke, the Democratic candidate for governor that year. In fact, 98 percent of the soft money received by the party used to purchase the advertisement in question came from organizational contributors whose contributions to the party were subject to the limitations of RCW 42.17.640(6). The advertisement ran just a few weeks before the gubernatorial election. In addition, the WSRP paid $30,000 for another advertisement in the same time period that was essentially identical to the WSRP’s soft money advertisement.
The trial court here found the soft money advertisement to be issue advocacy. The trial court found RCW 42.17.640(14) to be constitutional by implying an issue advocacy exception, permitting the WSRP to receive soft money contributions and expend them for the alleged issue advocacy present in this case.
Although campaign contribution limits are subject to strict scrutiny by the courts, Buckley v. Valeo, 424 U.S. 1, 96 S. Ct. 612, 46 L. Ed. 2d 659 (1976); Nixon v. Shrink Mo. Gov’t Political Action Comm., 258 U.S. 377, 120 S. Ct. 897, 145 L. Ed. 2d 886 (2000); Young Ams. for Freedom, Inc. v. Gorton, 83 Wn.2d 728, 522 P.2d 189 (1974), courts have also discerned a compelling state interest in legislation that bars corruption or the appearance of corruption in the electoral process. That compelling state interest constitutionally justifies statutory limitation of campaign contributions. Buckley, 424 U.S. at 25-26. Specifically, limitations on contributions to organizations that in turn expend money *295independently of candidates are upheld because such activities may circumvent the permissible constitutional policy limiting contributions to candidates. See Buckley, 424 U.S. at 80; Federal Election Comm’n v. Massachusetts Citizens for Life, Inc., 479 U.S. 238, 248-49, 107 S. Ct. 616, 93 L. Ed. 2d 539 (1986). However, contribution and expenditure restrictions may not apply to issue advocacy, that is, political speech relating to issues rather than speech for or against specific candidates. See, e.g., Federal Election Comm’n v. Christian Action Network, 894 F. Supp. 946 (W.D. Va. 1995), aff'd, 92 F.3d 1178 (4th Cir. 1996); Maine Right to Life Comm., Inc. v. Federal Election Comm’n, 914 F. Supp. 8 (D. Me.), aff'd, 98 F.3d 1 (1st Cir. 1996), cert. denied, 522 U.S. 810, 118 S. Ct. 52, 139 L. Ed. 2d 17 (1997).
The majority disagrees with the trial court’s approach to this case. The majority holds both RCW 42.17.640(6) and (14) are unconstitutional and severs both sections of the statute from the remainder of the text. In so doing, the majority eliminates any limitation on soft money contributions to a party organization in Washington so long as the contribution is used for what the majority loosely calls issue advocacy. So much for Initiative 134’s limits on soft money.
The majority asserts, “our conclusion that the advertisement in question is issue advocacy necessarily means that RCW 42.17.640 is unconstitutional insofar as it restricts the expenditure for the ad,” Majority op. at 274, and goes on for many additional pages to explain why the statute is unconstitutional.
The majority argues with itself for those additional pages. This soliloquy is entirely unnecessary. The trial court did not find the statute unconstitutional nor do the parties argue the statute is unconstitutional. In fact, the WSRP specifically requested we not find the statute unconstitutional, offering two arguments as to why. Br. of Resp’t at 34-36. Yet, even still the majority opinion goes on to engage the WSRP in argument over whether the statute is unconstitutional, pointing out the WSRP’s errors. Majority op. at 280-82.
*296This lengthy excursion by the majority violates many of our decisional rules. First, when a party does not argue a statute is unconstitutional, the question is not properly before us. We customarily allow parties to run their own cases without arguing with them about why their tactical decisions may be wrong. Issuing a decision declaring a statute unconstitutional would be to render an advisory opinion. Here no controversy exists between the parties on the constitutionality of the statute, and so it is inappropriate for us to issue an opinion on it. As we said in Washington Beauty College v. Huse, 195 Wash. 160, 164-65, 80 P.2d 403 (1938):
It should be remembered that this court is not authorized to render advisory opinions or pronouncements upon abstract or speculative questions under the declaratory judgment act. The action still must be adversary in character between real parties and upon real issues, that is, between a plaintiff and defendant having opposing interests, and the interests must be direct and substantial and involve an actual as distinguished from a possible or potential dispute, to meet the requirements of justiciability.
Second, “[w]herever possible, it is the duty of this court to construe a statute so as to uphold its constitutionality.” State ex rel. Herron v. Browet, Inc., 103 Wn.2d 215, 219, 691 P.2d 571 (1984). See also In re Personal Restraint of Well, 133 Wn.2d 433, 946 P.2d 750 (1997); see Swanson v. White, 83 Wn.2d 175, 183, 517 P.2d 959 (1973). We can easily construe RCW 42.17.640(14) to uphold its constitutionality by deciding, as the trial court did, that the statute does not apply to issue advocacy. Such a conclusion follows naturally from the wording of the statute, which specifically prohibits the spending of soft money for the “promotion of or political advertising for individual candidates.” The logical corollary to that wording is the obverse proposition that the spending of soft money for the advertising of issues, rather than individual candidates, is not prohibited. That was the conclusion of the trial court and is the position of the parties on appeal.
*297The majority tells us, however, that the trial court’s conclusion is “disingenuous,”19 Majority op. at 282, and that the trial court and the parties are wrong, even though nobody else makes the majority’s argument. For instance, the majority says at page 277, “Nor does the fact that a political party is the speaker expending funds for issue advocacy mean that issue advocacy may be regulated.” This may very well be correct, but nobody in this case argues issue advocacy may be regulated. Only the majority feels compelled to decide the statute regulates issue advocacy, enabling the majority then to declare the statute unconstitutional. The majority erects a straw man for the sole purpose, it seems, of smiting it down.
I believe the trial court properly construed RCW 42.17.640(14) to require an exemption for issue advocacy. The majority would have us believe the people of the state of Washington enacted Initiative 134 with the idea that contribution limitations were proper, but such contribution limits could readily be circumvented by political parties’ spending contributions under the guise of issue advocacy. Such an interpretation defies logic. As even the WSRP argued, the trial court was correct in implying an issue advocacy exemption to RCW 42.17.640(14). I would affirm the trial court and hold RCW 42.17.640(14) constitutional if that statute is read to exempt contributions expended for issue advocacy.
Turning next to the question of whether the advertisement at question here was issue advocacy, I believe the trial court erred. Plainly, where the advocacy calls specifically for a vote for or against a candidate, candidate advocacy is involved. But campaign activities are seldom so clear cut. Properly considered, the WSRP’s advertisement was express advocacy that all agree would violate the law.
The majority discusses two advertisements, the “Tell Gary Locke” advertisement and another advertisement it *298says is express advocacy. It is useful to look at both advertisements side by side.
SO-CALLED “ISSUE ADVOCACY” AD “EXPRESS ADVOCACY” AD
Video: b/w photo of Locke, pushing in. Voice-over: Video: b/w photo of Locke, pushing in. Voice-over:
What does Gary Locke have to say about crime in our neighborhoods? What does Gary Locke have to say about crime in our neighborhoods?
When 76% of voters said yes to “three strikes, you’re out,” Gary Locke said no. When 76% of voters said yes to “three strikes, you’re out,” Gary Locke said no.
When people asked for more cops on the streets in King County, Gary Locke said no. When people asked for more cops on the streets in King County, Gary Locke said no.
But, Gary Locke said “yes” to a plan which would give self-esteem training to prostitutes and pay for a newsletter for those employed in the “sex industry,” a plan so ridiculous that both Republicans and Democrats condemned it. But, Gary Locke said “yes” to a plan which would give self-esteem training to prostitutes and pay for a newsletter for those employed in the “sex industry,” a plan so ridiculous that both Republicans and Democrats condemned it.
Tell Gary Locke that’s not what we call getting tough on crime. And now he wants to be your governor?
Tell Gary Locke that we deserve better. Gary Locke: another extreme liberal we just can’t afford.
Video: fade to black Video: fade to black
The majority says of the advertisement on the left, “The question is not whether the ‘Tell Gary Locke’ commercial is *299susceptible to a reasonable belief it called for a vote against Locke but whether it is susceptible only to an interpretation that it called for such a vote.” Majority op. at 271. The majority says:
[I]f a voter intending to vote for Gary Locke in the gubernatorial election watched the “Tell Gary Locke” commercial, that voter could (1) change his or her vote; or (2) contact Gary Locke to inform him that he or she disagrees with his stance on crime, but cast his or her vote for Gary Locke nonetheless. Alternatively, a viewer might agree with Gary Locke’s stance on crime, and could choose to vote for him on the basis of the commercial. So long as the ad does not constitute an exhortation to vote for or against a specific candidate, however, it is not express advocacy.
Id. at 271. The majority concludes this commercial was not express advocacy because it was not a “direct exhortation to the public” to vote against Locke. Id. at 273.
As to the second advertisement, the majority says:
The second ad was clearly express advocacy because unlike the “Tell Gary Locke” ad, it explicitly exhorted the hearer to vote against a particular candidate. The ad said with regard to Gary Locke: “And now he wants to be our governor? Gary Locke: another extreme liberal we just can’t afford.” . . . With this language the second advertisement is susceptible to no other reasonable interpretation than as an exhortation to vote for or against a candidate.
Id. at 273.1 beg to differ. The words, “And now he wants to be your governor?” are not an exhortation to vote at all; they simply form a question that can be truthfully answered only one way. Those words are hardly different in intended effect from the words the majority says are pure issue advocacy: “Tell Gary Locke that we deserve better.” Yet the majority, looking through its curious prism, concludes the latter sentence is not an exhortation to vote and the former sentence is. This makes no sense. Both advertisements were designed to persuade voters not to vote for Gary Locke for governor, and that is express advocacy.
True issue advocacy would not have focused on candidate *300Locke at all. A true issue advocacy advertisement might have said, “More Republicans supported the three strikes initiative than Democrats. If you agree we should be tough on crime, vote for Republicans this fall.” Both of the advertisements in this case, on the other hand, are unmistakable, explicit exhortations to vote against Gary Locke. Surely any sentient member of the public who saw these commercials would have understood these were anti-Gary Locke advertisements paid for by the Republican Party for the express purpose of urging voters not to vote for him.
In Federal Election Commission v. Furgatch, 807 F.2d 857 (9th Cir.), cert. denied, 484 U.S. 850, 108 S. Ct. 151, 98 L. Ed. 2d 106 (1987), the United States Court of Appeals for the Ninth Circuit addressed candidate advocacy and noted the question must be analyzed not with resort to magic words but with an eye to the entire context in which the communication took place. The court suggested the timing of the communication, as well as the effect of the communication, must be examined as part of the analysis. This interpretation represents a commonsense appreciation for the reality of political campaigns where every effort is made to circumvent the rules of the game.
Applying the Furgatch context rule to the communication at bar, it is plain the WSRP engaged in candidate advocacy, urging the defeat of candidate Gary Locke. In fact, in oral argument before this Court, counsel for the WSRP conceded the advertisements, both the soft money and hard money variety, were designed to influence the outcome of the gubernatorial election. The text of both advertisements in this case was essentially identical. The tag lines, calling for action by the listeners or viewers of the advertisement, were remarkably similar. The advertisements were placed in the heat of the gubernatorial campaign, just a few weeks before the election. These advertisements were meant to advocate the defeat of the Democratic candidate for governor, no more, no less. They did not discuss in detail the WSRP’s view on issues at a time when the voters had an opportunity to reflect on the issues. Ordinary citizens, *301unlearned in the law, would have no trouble discerning these were exhortations to defeat Locke.
Moreover, to assert the advertisements were “uncoordinated” is to defy reality. A soft money advertisement, whose text was so similar, was obviously connected with the hard money advertisement (an in-kind contribution by the WSRP to the Republican candidate for governor). Although the record is silent on this point, it is not difficult to believe the same advertising firm prepared both advertisements, and both advertisements were likely placed with television stations in locations in the state of Washington for a coordinated purpose. It is premature to determine on summary judgment that this was an uncoordinated campaign effort by the WSRP, designed to defeat the Democratic candidate for governor, violating the statutory restrictions of RCW 42.17.640(6) and (14).
The majority opinion represents another example of this Court’s willingness to find a basis upon which to invalidate virtually any regulation of political campaign process in Washington. Our case law in this context presents an extreme view of the First Amendment that suggests “anything goes.” We have held deliberate lies in political campaigns go beyond the reach of government regulation on First Amendment grounds. See State ex rel. Public Disclosure Comm’n v. 119 Vote No! Comm., 135 Wn.2d 618, 957 P.2d 691 (1998) (overturning statute banning deliberate lies in political campaigns). We have held legislative caucuses may engage in political fund raising during legislative sessions when special interest influence on law making is most pronounced. Senate Republican Campaign Comm. v. Public Disclosure Comm’n, 133 Wn.2d 229, 943 P.2d 1358 (1997) (lifting Initiative 134’s ban on fund raising by caucuses during legislative sessions). Now, we hold contributors may circumvent the contribution limits of Initiative 134 by making unlimited contributions to political party organizations under an extraordinarily loose definition of issue advocacy. The majority’s naivete, or cynicism, regarding campaign process and electoral politics is painful.
*302Rather than exhibiting the courage of its First Amendment convictions and holding all of Initiative 134 restrictions on political contributions unconstitutional, the majority delivers the “death by a thousand cuts” to Initiative 134 and campaign reform legislation. The entirety of the Initiative may be rendered unconstitutional if the fundamental building blocks of its rationale and its effect are removed, as the majority has accomplished by its interpretation of the statute here. If the majority truly believes anything goes in campaign financing, it should say so and adopt the straightforward rationale of amicus American Civil Liberties Union that any limit on campaign spending activity violates article I, section 5 of the Washington Constitution.
The First Amendment mandates a compelling state interest before regulation of political speech may take place. This is as it should be because political speech is indeed a core aspect of the First Amendment. We must be exacting in our scrutiny of any legislation purporting to regulate such speech. But judges in their cloistered setting, apart from the rough and tumble of real live partisan politics, are apparently unaware of the extraordinary influence of money on the political conversation today. Enormous sums of money committed to political consultants, media experts, and the purchase of media time all too often serve to drown out the voice of individuals in our political system. More and more often, our fellow citizens turn away from the political process, disgusted by the inability of their voices to be heard as against the voices of powerful interests who can buy time in the media to disseminate their views. We run the risk of the voice of the people being drowned out by the voices of those who can purchase access to the ubiquitous media in our society. The compelling state interest here is an electoral process that is not corrupted by, or appears not to be corrupted by, moneyed interests which can dominate the establishment of the political agenda and the consequent public discussion of issues. First Amendment free speech in the political context means very little if only *303moneyed interests can buy access to the means of communication. First Amendment free speech must not be a right solely of those who can afford media access, and only a theoretical interest of those who cannot. To paraphrase Anatole France, the First Amendment, in its majestic equality, permits the rich and the poor alike to participate equally in the political process by allowing all to buy as much media time as they can afford.20
I would affirm the trial court’s holding that RCW 42.17.640 does not apply to issue advocacy, but would reverse the trial court’s holding that the “Tell Gary Locke” commercial was issue advocacy as a matter of law, and remand this case for a trial on that question.
Shields, J. Pro Tern., concurs with Talmadge, J.

 The WSRP was a supporter of Initiative 134 in 1992. Then-State Senator Linda Smith was also a prime advocate of the Initiative and its purposes, a position she continued to advocate later in Congress, much to the displeasure of her colleagues. Ironically, the WSRP now seeks invalidation of the Initiative it once championed.


 Among the synonyms for the word disingenuous are insincere, untruthful, hypocritical, deceitful, devious, and dishonest. The majority ought to be able to disagree with Judge McCullough without insulting him.


 Anatole France satirized formal legal equality by stating the poor “must labour in the face of the majestic equality of the law, which forbids rich and poor alike to sleep under the bridges, to beg in the streets, and to steal their bread.” Anatole France, The Red Lily 75 (1917 ed.) (1894).